          Case 1:21-cv-01416-JPO Document 8 Filed 04/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT FOR
UNITED
THE SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------
CALENTURE, LLC,
CALENTURE,         LLC, andand                                           :
MARK RUBENSTEIN,
MARK      RUBENSTEIN,
                                                                         :
                                    Plaintiffs,
                                    Plaintiffs,
                                                                        :: Civil
                                                                           Civil Action
                                                                                 Action No.
                                                                                        No. 21-cv-1416-JPO
                                                                                            21-cv-1416-JPO
                    v.
                    v.
                                                                         :
      ENERGY ENTERPRISES,
EOS ENERGY         ENTERPRISES, INC.    INC.
(f/k/a B.
(filta B. Riley
           Riley Principal
                  Principal Merger
                              Merger Corp.
                                       Corp. II)
                                               II)                         STIPULATION
                                                                        : STIPULATION

                                   Defendant.
                                   Defendant                           :

-------------------------------------------------------------------------


                                           by and
        IT IS HEREBY STIPULATED AND AGREED by and between
                                                  between the
                                                          the undersigned
                                                              undersigned counsel

as follows:
as follows:

           Defendant shall file its
        1. Defendant            its motion
                                    motion to
                                           to dismiss
                                              dismiss the
                                                      the Complaint
                                                          Complaint on or before April
                                                                                 April 26, 2021.

        2. Plaintiffs
        2. Plaintiffs shall
                      shall file
                            file any
                                 any papers
                                     papers in
                                            in opposition
                                               opposition to
                                                          to the
                                                             the Defendants'
                                                                 Defendants’ motion
                                                                             motion to
                                                                                    to dismiss
                                                                                       dismiss the
                                                                                               the

              Complaint on
              Complaint on or
                           or before
                              before May
                                     May 26,
                                         26, 2021.
                                             2021.

        3. Defendant
        3. Defendant shall
                     shall file
                           file any
                                any reply
                                    reply papers
                                          papers in
                                                 in further support of
                                                    further support of its
                                                                       its motion
                                                                           motion to
                                                                                  to dismiss
                                                                                     dismiss the
                                                                                             the

              Complaint on
              Complaint on or
                           or before
                              before June
                                     June 9,
                                          9, 2021.
                                             2021.

           This stipulation
        4. This stipulation may
                            may be
                                be executed
                                   executed in
                                            in counterparts
                                               counterparts and
                                                            and scanned
                                                                scanned copies
                                                                        copies of
                                                                               of signatures
                                                                                  signatures shall

              be deemed
              be deemed equivalent to, and
                        equivalent to, and treated
                                           treated the
                                                   the same
                                                       same as,
                                                            as, original
                                                                original signatures.
                                                                         signatures.

Dated: New
Dated: New York,
             York, New
                   New York
                       York
       April 19,
       April 19, 2021
                 2021

MORRISON
MORRISONCOHEN
         COHEN LLP
               LLP                                            _______________________________
                                                               Miriam Tauber
                                                               Miri   Tauber (MT-1979)
                                                                             (MT-1979)
                                                               885 Park
                                                               885 Park Avenue
                                                                        Avenue #2A
By:
 By:____________________________                              New York
                                                              New   York NY
                                                                         NY 10075
                                                                            10075
       Donald
        DonaldH.
               H.Chase
                  Chase(DC-6708)
                          (DC-6708)                           (323) 790-4881
                                                              (323) 790-4881
                     th
909 Third Avenue, 27
 909 Third Avenue, 27th Floor
                         Floor                                MiriamTauberLaw@gmail.com
                                                              MiriamTauberlaw@gmail.com
New
 NewYork,
      York,New
            NewYork
                York10022
                        10022
        Case 1:21-cv-01416-JPO Document 8 Filed 04/19/21 Page 2 of 2




(212) 735-8684                          _________________________________
                                           CL.A
dchase@morrisoncohen.com
dchase@morrisoncohen.com                   David Lopez
                                           David   °Az (DL-6779)
                                                             6779)
                                        PO Box
                                        PO  Box 323,
                                                323, 171
                                                     171 Edge
                                                         Edge of
                                                              of Woods
                                                                 Woods Rd.
                                                                       Rd.
Attorneysfor
Attorneys for Defendant
              Defendant                 Southampton,  NY  11969
                                        Southampton, NY 11969
                                        (631) 287-5520
                                        (631) 287-5520
                                        DavidLopezEsq@aol.com
                                        DavidLopezEsq@,aol.corn


                                        _________________________________
                                        Jamess A.
                                        Jam    A.Hunter
                                                   Hunter(JH-1810)
                                                           (JH-1810)
                                        42 Stagecoach  Rd.
                                        42 Stagecoach Rd.
                                        Pipersville, PA 18947
                                        Pipersville, PA 18947
                                        (484) 437-5935
                                        (484) 437-5935
                                        hunter@hunterkmiec.com
                                        hunter@hunterloniec.com
                                        Attorneysfor
                                        Attorneys for Plaintiffi
                                                      Plaintiffs
